Taylor, J.
The only point to be considered in this case, is, whether the mother, as a natural guar*124dian to the daughter, can bind her during her minority, to a third person, by paro].
Were it necessary to decide upon the power of the mother to make with a third person a binding-contract, for the services of the daughter, uuiiL the latter became of age, we should, under present impressions, decide that the mother has no power, as 'natural guardian, thus to dispose of her child.a
But, admitting she possesses this power, we are of opinion, the contract must be by deedand, if made by parol, is not obligatory.b
The judgment must be affirmed.

 Reeves Rep. 320


 1 Salk. 68; Ld Raym. J117. '